Mobley, Presiding Justice.
The facts in this case are similar to those in Lane v. Morrison, 227 Ga. 468. The constitutional attacks are identical, and the enumerations of errors are the *470same, except that in the present case an additional error is asserted in the failure to allow certain evidence. This case is therefore controlled by Lane v. Morrison, supra.
Submitted March 8, 1971
Decided April 8, 1971.
Jesse M. DuBose, for appellant.
Carlton S. Brown, for appellees.

Transferred to the Court of Appeals.


All the Justices concur.